DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/397,466 filed 09 August 2021. Claims 1-8 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being obvious over US Patent Publication No. 2013/0310216 to Kamiya et al. (hereinafter referred to as Kamiya) in view of US Patent No. 11,285,798 to Matsuoka.
The applied reference has a common assignees with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 1:
Regarding claim 1, Kamiya discloses:
A drive device comprising: a fluid coupling (i.e., TC) configured such that a torque is inputted thereto from a first side in an axial direction and is outputted therefrom to a second side in the axial direction (i.e., torque is input from I – right side of Fig. 1 – and output to M – left side of Fig. 3): and a rotary electrical machine (i.e., MG) including a first stator (i.e., St) and a rotor (i.e., Ro), the first stator disposed in a non- rotatable manner (i.e., Fig. 3 shows St fixed to housing 4), the rotor disposed to be rotated about a rotational axis of the fluid coupling (i.e., rotates about axis X that TC also rotates around), the rotary electrical machine overlapping the fluid coupling in an axial view (i.e., part of St overlaps TC in the axial direction in Fig. 3. Additionally, 32, which is can be considered part of MG also overlaps TC in the axial direction).
Kamiya fails to explicitly disclose:
the rotary electrical machine disposed on the second side with respect to the fluid coupling in the axial direction.
Matsuoka discloses:
the rotary electrical machine disposed on the second side with respect to the fluid coupling in the axial direction (i.e., Fig. 3 shows motor 1 on the left side, which is the second side because torque is output from that side to 3).
It would have been obvious to one having ordinary skill at the time the application was effectively filed to use the configuration of Matsuoka in the system of Kamiya for the benefit of a more compact system. Further, simply reversing the placement of the motor from the first to second side of the torque converter would have bene obvious to one having ordinary skill at the time the application was effectively filed because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Claim 2:
Regarding claim 2, Kamiya discloses the above limitations and also discloses:
wherein the rotary electrical machine includes a field coil (i.e., [0036] discloses that the motor, which is a type of field coil).  
Claim 3:
Regarding claim 3, Kamiya discloses the above limitations and also discloses:
Wherein the rotary electrical machine is disposed adjacent to a torus of the fluid coupling in the axial direction (i.e., MG is directly fixed to TC, which means it is also adjacent to TC; Alternatively, the Kamiya/Matsuoka combination also creates an adjacent relationship between the motor and torque converter - see Fig, 3 of Matsuoka).  
Claim 4:
Regarding claim 4, Kamiya discloses the above limitations and also discloses:
Wherein the rotor is attached to an outer shell of the fluid coupling (i.e., Fig. 3 shows MG fixed to cover 42, which is an outer shell of TC). 
Claim 5:
Regarding claim 5, Kamiya discloses the above limitations and also discloses:
Wherein the rotor is attached to an outer shell of the fluid coupling in a position located radially inside a center of a torus of the fluid coupling (i.e., Fig. 3 shows Ro is located radially inside the center of the TC – center is considered to be where element label 56 is in Fig. 3; Ro is also attached to 42. Alternatively, the Kamiya/Matsuoka combination also shows 12 – the rotor of motor 1 – is located radially inside the center of the TC in Fig. 3).  
Claim 7:
Regarding claim 7, Kamiya discloses the above limitations and also discloses:
Wherein the fluid coupling includes a second stator (i.e., 56) and a one-way clutch (i.e., 57), the one-way clutch attached to an inner peripheral end of the second stator (i.e., Fig. 3), and the one-way clutch is disposed on the second side with respect to a center of a torus of the fluid coupling in the axial direction (i.e., Fig. 3).  
Claim 8:
Regarding claim 8, Kamiya discloses the above limitations and also discloses:
Further comprising: an inhibiting member (i.e., either 32) having an annular shape (i.e., 32 has an annular shape), wherein an outer shell of the fluid coupling includes an attachment surface facing radially outward (i.e., L-shaped corner portion of 42 can be considered an attachment surface), and the inhibiting member is attached at an inner peripheral surface thereof to the attachment surface (i.e., 32 is attached to 42 at the attachment surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Matsuoka and further in view of US Patent Number 2013/0035202 to Ideshio et al. (hereinafter referred to as Ideshio).
Claim 6:
Regarding claim 6, the Kamiya/Matsuoka combination discloses the above limitations, but does not explicitly disclose:
Wherein the rotor is attached to an outer shell of the fluid coupling in a position located radially outside a center of a torus of the fluid coupling.  
Ideshio discloses:
Wherein a rotor (i.e., 12) is attached to an outer shell of the fluid coupling (i.e., 49) in a position located radially outside a center of a torus of the fluid coupling (i.e., Fig. 1 shows 12 radially outside the center of a torus, which is considered the center torus space defined by 30 and 32).  
It would have been obvious to one having ordinary skill at the time the application was effectively filed to use the configuration of Ideshio in the combination of Kamiya/Matsuoka for the benefit of a more compact system. The direct fixing of the rotor to the TC outer shell removes additional components. Further, simply moving the relative position of the motor in relation to the TC requires only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0301581 teaches a similar system to the instant application. However, the motor is the driving source and not what would be considered the second side
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659